659 S.E.2d 2 (2008)
STATE of North Carolina
v.
Adrian Devon MURRAY.
No. 237P03-2.
Supreme Court of North Carolina.
February 7, 2008.
Adrian D. Murray, Pro Se.
Emery E. Milliken, Assistant Attorney General, R. Stuart Albright, District Attorney, for State.

ORDER
Upon consideration of the application filed by Defendant on the 5th day of February 2008 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Denied by order of the Court in conference, this the 7th day of February 2008."